DETAILED ACTION 
This FINAL action is in response to Application No. 15/958,813 originally filed 04/20/2018. The amendment presented on 05/03/2022 which provides claims 1 - 2 and 29 are currently amended is hereby acknowledged. Currently Claims 1 - 46 are pending.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments 
3.	This is in response to applicant’s communication filed on 03 May 2022,
 wherein: claims 1 - 46 are currently pending. Claims 1 - 2 and 29 have been amended.
Response to Arguments
4.	Applicant’s arguments filed on May 03, 2022 with respect to the rejections of claims 1 - 46 have been fully considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC §103
5.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1 - 5, 7 - 8, 10 - 11, 15 - 16, 18 and 20 - 35 are rejected under 35 U.S.C. 103 as being unpatentable over in Shinn et al. “US 2010/0033451” in view of LeCain “US 2004/0027327”.   
Re-claim 1, Shinn teaches an integrated electro-optic hybrid display, (figs. 1A-1B) comprising: 
a plurality of pixels; (figs. 1A-1B and par. [0026]; a plurality of electro-phoretic pixel units 120, a plurality of electro-wetting pixel units 130)
a first set of pixels from the plurality of pixels, (figs. 1A-1B; 120) all pixels in the first set having a first electro-optic layer; (figs. 1A-1B and par. [0026]; a plurality of electro-phoretic pixel units 120)
a second set of pixels from the plurality of pixels, (figs. 1A-1B; 130) all pixels in the second set having a second electro-optic layer; (par. [0026]; a plurality of electro-wetting pixel units 130)
wherein the first electro-optic layer (figs. 1A-1B; 120) and the second electro-optic layer (figs. 1A-1B; 130) (1) are of different types, (figs. 1A-1B; a plurality of electro-phoretic pixel units 120, a plurality of electro-wetting pixel units 130) (2) have supporting structure in common, (figs. 1A-1B and a wall-based structure 131) and (3) are adjacent to each other in a plane parallel to the viewing surface of the electro-optic hybrid display; (As shown in figs. 1A-1B; a plurality of electro-phoretic pixel units 120 and a plurality of electro-wetting pixel units 130 are adjacent to each other in a plane parallel to the viewing surface) and
Shinn does not explicitly teach wherein the electro-optic materials comprising the first electro-optic layer or the second electro-optic layer are substantially solid or semi-solid and not liquid. 
However, LeCain teaches wherein the electro-optic materials comprising the first electro-optic layer or the second electro-optic layer are substantially solid or semi-solid and not liquid. (pars. [0015], [0020], [0025], and [0040]) (claim written alternative) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Shinn with the teaching of LeCain to provide electro-optic components of a solid electro-optic display, these components being well adapted for mass production. (par. [0020])
Re-claim 2, Shinn teaches wherein types of the first or second electro-optic layers (figs. 1A-1B; 120 & 130) are selected from among: liquid crystals, electrophoretic particles, electrochromic materials, electrowetting fluids, electro-liquid powder materials, plasmonic nanostructures, optical interference stacks, photonic crystals, and phosphorescent materials, electroluminescent materials, photo-emissive and electro-emissive materials, or a combination thereof. (pars. [0011] - [0012]) 
Re-claim 3, Shinn teaches wherein a set of pixels from the plurality of pixels (figs. 1A-1B; 120 & 130) are compartmentalized. (figs. 1A-1B, 2, 3 and par. [0026])
Re-claim 4, Shinn teaches wherein the set of pixels are compartmentalized using a compartmentalized structure. (see figs. 1A-1B, 2 and 3) 
Re-claim 5, Shinn teaches wherein the compartmentalized structure is a film. (see figs. 1A-1B, 2 and 3 and an electro-phoretic layer 124 and an electro-wetting layer 134 and par. [0052])
Re-claim 7, Shinn teaches wherein the film comprises multiple layers. (see figs. 1A-1B, 2 and 3 and an electro-phoretic layer 124 and an electro-wetting layer 134)
Re-claim 8, Shinn teaches wherein the compartmentalized structure is a flexible, semi-flexible, semi-rigid, or rigid substrate (figs. 1A-1B; 110). (par. [0026] a flexible display panel 100 comprises a flexible substrate 110)
Re-claim 10, Shinn teaches wherein the compartmentalized structure further comprises a flexible, semi-flexible, semi-rigid, or rigid substrate (figs. 1A-1B; 110). (par. [0026] a flexible display panel 100 comprises a flexible substrate 110)
Re-claim 11, Shinn teaches wherein the compartmentalized structure (figs. 1A,1B, 2 and 3) but Shinn does not explicitly teach the structure is, at least in part, an encapsulant. 
However, LeCain teaches the compartmentalized structure is, at least in part, an encapsulant. (pars. [0028] and [0038])
It would have been obvious to one of ordinary skill in the art before the effecting filing date further modify the invention of the combination with the teachings of LeCain an encapsulated electrophoretic display typically does not suffer from the clustering and settling failure mode of traditional electrophoretic devices and provides further advantages, such as the ability to print or coat the display on a wide variety of flexible and rigid substrates. (par. [0011]) 
Re-claim 15, Shinn teaches wherein the first set of pixels (figs. 1A-1B; 120) and the second set of pixels (figs. 1A-1B; 130) have a common substrate. (figs. 1A-1B; 110)
Re-claim 16, Shinn teaches wherein the first set of pixels (figs. 1A-1B; 120) and the second set of pixels (figs. 1A-1B; 130) have two or more substrates in common. (figs. 4B; 101 & 110)
Re-claim 18, Shinn teaches wherein the first set of pixels (figs. 1A-1B; 120) or the second set of pixels (figs. 1A-1B; 130) have different operable properties. (par. [0019]) 
Re-claim 20, Shinn teaches wherein a set of the pixels of the plurality of pixels have a transparent, a semi-transparent or opaque state. (figs. 1A-1B; a transparent protecting layer 140)
Re-claim 21, Shinn teaches the electro-optic hybrid display of claim 20, further having a fixed-image. (par. [0051])
Re-claim 22, Shinn teaches wherein the set of pixels reveal or obscure the fixed image (par. [0051]) according to a switching or maintenance signal. (par. [0019]) 
Re-claim 23, Shinn teaches the electro-optic hybrid display of claim 1, further comprising display driver circuitry (figs. 1A-1B; a driving circuit 150). (par. [0037] The driving circuit 150 is disposed in the non-display region 116 of the flexible substrate 110, and electrically connected to each electro-phoretic pixel unit 120 and each electro-wetting pixel unit 130 for controlling the display state of the electro-phoretic pixel units 120 and the electro-wetting pixel units 130.)
Re-claim 24, Shinn teaches a processor (It is inherent that all electronic devices have a processor that a computing device to perform a function) configured to generate switching or maintenance signals. (par. [0019])
Re-claim 25, Shinn teaches wherein the switching or maintenance signals are according to the operable properties of the pixels. (pars. [0019] and [0027])
Re-claim 26, Shinn teaches wherein a set of pixels having a transparent state, (par. [0014]) reveal the fixed image (par. [0051]) according to a switching or maintenance signal. (figs. 2 & 16 and par. [0045])
Re-claim 27, Shinn teaches wherein a set of pixels of the plurality of pixels  have a reflective or emissive state. (par. [0027] each electro-phoretic pixel unit 120 comprises a first reflecting layer 122, and par. [0032] the electro-wetting pixel units 130 disposed in the second display region 114 comprises a second reflecting layer 132)
Re-claim 28, Shinn teaches the electro-optic hybrid display of claim 1, being flexible, semi-rigid or rigid. (par. [0002])
Re-claim 29, Shinn teaches an integrated electro-optic hybrid display, (figs. 1A-1B) comprising: 
a plurality of electro-optic display layers, (figs. 1A-1B; 124 & 134) each comprising a respective electro-optic layer and electrodes; (pars. [0027] - [0028] and [0032] – [0033])
a first electro-optic display layer (figs. 1A-1B; 120) selected from the plurality of electro-optic display layers; (pars. [0027] - [0028]) 
a second electro-optic display layer (figs. 1A-1B; 130) selected from the plurality of electro-optic display layers; (pars. [0032] - [0033])
wherein the first electro-optic display layer (figs. 1A-1B; 120) and the second electro-optic display layer (figs. 1A-1B; 130) (1) are of different compositions, (fig. 3 and pars. [0040] - [0041]) (2) have supporting structure in common, (figs. 1A-1B and a wall-based structure 131) and (3) are adjacent to each other in a plane parallel to the viewing surface of the electro-optic hybrid display; (As shown in figs. 1A-1B; a plurality of electro-phoretic pixel units 120 and a plurality of electro-wetting pixel units 130 are adjacent to each other in a plane parallel to the viewing surface) and
Shinn does not explicitly teach wherein the electro-optic materials comprising the first electro-optic layer or the second electro-optic layer are substantially solid or semi-solid and not liquid. 
However, LeCain teaches wherein the electro-optic materials comprising the first electro-optic layer or the second electro-optic layer are substantially solid or semi-solid and not liquid. (pars. [0015], [0020], [0025], and [0040]) (claim written alternative) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Shinn with the teaching of LeCain to provide electro-optic components of a solid electro-optic display, these components being well adapted for mass production. (par. [0020])
Re-claim 30, Shinn teaches wherein the electro-optic layers comprise liquid crystals, electrophoretic particles, electrochromic materials, electrowetting fluids, electro-liquid powder materials, plasmonic nanostructures, optical interference stacks, photonic crystals, and phosphorescent materials, electroluminescent materials, photo-emissive and electro-emissive materials, or a combination thereof. (pars. [0011] - [0012]) 
Re-claim 31, Shinn teaches wherein the electro-optic display layers are in the same plane. (see figs. 1A-1B; 120 & 130)
Re-claim 32, Shinn teaches wherein the electro-optic display layers are in different planes. (figs. 1A-1B; the electro-phoretic pixel units 120 and the electro-wetting pixel units 130)
Re-claim 33, Shinn teaches wherein the first electro-optic display layer or the second electro-optic display layer is patterned. (see figs. 1A-1B, 2 and 3)
Re-claim 34, Shinn teaches wherein an electro-optic display layer is compartmentalized. (see figs. 1A-1B, 2 and 3) 
Re-claim 35, Shinn teaches the electro-optic hybrid display of claim 29, a compartmentalized structure. (see figs. 1A-1B, 2 and 3) 
8.	Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over in Shinn et al. “US 2010/0033451” in view of LeCain “US 2004/0027327” and further in view of Kazlas et al. “US 2004/0180476”.   
           Re-claim 6, Shinn and LeCain do not explicitly teach wherein the film is porous, embossed, etched or ablated. 
However, Kazlas teaches wherein the film is porous, embossed, etched or ablated. (par. [0077])
It would have been obvious to one of ordinary skill in the art before the effecting filing date further modify the invention of the combination with the teachings of Kazlas providing improvements in backplanes for electro-optic displays, and processes for the formation of such backplanes and displays. (par. [0064])
Re-claim 9, Shinn and LeCain do not explicitly teach wherein the substrate is  embossed, etched or ablated. 
However, Kazlas teaches wherein the substrate is embossed, etched or ablated. (par. [0077])
It would have been obvious to one of ordinary skill in the art before the effecting filing date further modify the invention of the combination with the teachings of Kazlas providing improvements in backplanes for electro-optic displays, and processes for the formation of such backplanes and displays. (par. [0064])
9.	Claims 12 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over in Shinn “US 2010/0033451” in view of LeCain “US 2004/0027327” and further in view of Sugita “US 2007/0268245”.                                          
Re-claim 12, Shinn teaches wherein the first set of pixels (figs. 1A-1B; 120) and the second set of pixels (figs. 1A-1B; 130) 
Shinn and LeCain do not explicitly teach the first set of pixels and the second set of pixels have at least one electrode in common, and the common electrode is in direct contact with, or in close proximity to, the electro-optic layers. 
However, Sugita teaches the first set of pixels and the second set of pixels have at least one electrode in common, and the common electrode (fig. 13; 103) is in direct contact with, or in close proximity to, the electro-optic layers. (pars. [0079] and [0090]; lines 12 - 17)
It would have been obvious to one of ordinary skill in the art before the effecting filing date further modify the invention of the combination with the teachings of Sugita to realize an image display device for color display with high luminance and high contrast. (Abstract)
Re-claim 13, Shinn and LeCain in view of Sugita teaches all the limitations of claim 12, Sugita teaches wherein the common electrode (fig. 13; 103) is a film. (par. [0090]; lines 12 - 17)
Re-claim 14, Shinn and LeCain in view of Sugita teaches all the limitations of claim 12, Sugita teaches wherein the common electrode (fig. 13; 103) is configured on a substrate. (fig. 13; 101)
10.	Claims 17, 19, 36 - 40 and 44 - 46 are rejected under 35 U.S.C. 103 as being unpatentable over in Shinn “US 2010/0033451” in view of LeCain “US 2004/0027327” and further in view of Kaufman et al. “US 2014/0282218”.
Re-claim 17, Shinn teaches the electro-optic hybrid display of claim 1, (figs. 1A-1B) 
Shinn and LeCain do not explicitly teach the electro-optic hybrid display of claim 1, further being polymorphic. 
However, Kaufman display is polymorphic. (par. [211] a polymorphic display generator 185 may enable polymorphic display.)
It would have been obvious to one of ordinary skill in the art before the effecting filing date further modify the invention of the combination with the teachings of Kaufman to provide a polymorphic display utilizing two or more display formats that are switchable by an end-user. (par. [0034])
Re-claim 19, Shinn teaches the electro-optic hybrid display of claim 1, (figs. 1A-1B) 
Shinn and LeCain do not explicitly teach wherein the first set of pixels or the second set of pixels are polymorphic pixels. 
However, Kaufman teaches wherein the first set of pixels or the second set of pixels are polymorphic pixels. (par.0034 and 0227)
It would have been obvious to one of ordinary skill in the art before the effecting filing date further modify the invention of the combination with the teachings of Kaufman to provide a polymorphic display utilizing two or more display formats that are switchable by an end-user. (par. [0034])
Re-claim 36, Shinn teaches the electro-optic hybrid display of claim 29, (figs. 1A-1B)  
Shinn and LeCain do not explicitly teach display is polymorphic. 
However, Kaufman teaches display is polymorphic. (par. 0034 and 211] a polymorphic display generator 185 may enable polymorphic display.)
It would have been obvious to one of ordinary skill in the art before the effecting filing date further modify the invention of the combination with the teachings of Kaufman to provide a polymorphic display utilizing two or more display formats that are switchable by an end-user. (par. [0034])
Re-claim 37, Shinn in view of LeCain teaches an intelligent display device (par. [0002]; a flexible display panel) comprising:
the integrated an electro-optic hybrid display of claim 1; (see claim 1 rejection above) 
a processor; (It is well known that all electronic devices have a processor that a computing device to perform a function.) 
a memory; (It is well known that all electronic devices have a memory. The memory provides on any media capable of storing program code) and 
a power apparatus. (par. [0030]) 
Kaufman also teaches a processor; and a memory; (par. [0274]) 
It would have been obvious to one of ordinary skill in the art before the effecting filing date further modify the invention of the combination with the teachings of Kaufman to provide a polymorphic display utilizing two or more display formats that are switchable by an end-user. (par. [0034])
Re-claim 38, Shinn and LeCain in view of Kaufman teaches the intelligent display device of claim 37, Kaufman teaches wherein the electro-optic hybrid display is polymorphic. (par. [211] a polymorphic display generator 185 may enable polymorphic display.)
It would have been obvious to one of ordinary skill in the art before the effecting filing date further modify the invention of the combination with the teachings of Kaufman to provide a polymorphic display generator may be used to ensure that the user may switch among multiple views (or LC displays). (par. [0211]) 
Re-claim 39, Shinn and LeCain in view of Kaufman teaches all the limitations of claim 37, Kaufman teaches one or more polymorphic pixels. (par. [0227]; lines 1 - 6)
It would have been obvious to one of ordinary skill in the art before the effecting filing date further modify the invention of the combination with the teachings of Kaufman to provide a polymorphic display utilizing two or more display formats that are switchable by an end-user. (par. [0034])
Re-claim 40, Shinn teaches an intelligent display device according to claim 37, further comprising, a communication apparatus. (par. [0004])
Re-claim 44, Shinn teaches an intelligent display device further being flexible, semi-rigid or rigid. (par. [0002]) 
Re-claim 45, is rejected as applied to claim 37 above because the scope and contents of the recited limitations are substantially the same. 
Re-claim 46, is rejected as applied to claim 38 above because the scope and contents of the recited limitations are substantially the same. 
11.	Claims 41 - 43 are rejected under 35 U.S.C. 103 as being unpatentable over in Shinn “US 2010/0033451” and LeCain “US 2004/0027327” in view of Kaufman et al. “US 2014/0282218” and further in view of Atkinson et al. “US 2017/0301273”.       
Re-claim 41, Shinn and LeCain in view of Kaufman teaches an intelligent display device according to claim 37, (see claim 1 rejection above) further comprising, Shinn and LeCain in view of Kaufman does not explicitly teach sensors.
However, Atkinson teaches sensors. (fig. 9 and par. [0083]) 
It would have been obvious to one of ordinary skill in the art before the effecting filing date further modify the invention of the combination with the teachings of so Atkinson to provide Electrophoretic displays can have attributes of good brightness and contrast, wide viewing angles, state bistability, and low power consumption. (par. [0013]) 
Re-claim 42, Shinn and LeCain in view of Kaufman teaches an intelligent display device according to claim 37, (see claim 1 rejection above) further comprising, Shinn and LeCain in view of Kaufman does not explicitly teach actuators. 
However, Atkinson teaches actuators. (par. [0103] an actuator that activates the display temporarily from time to time responsive to an activation signal.) 
It would have been obvious to one of ordinary skill in the art before the effecting filing date further modify the invention of the combination with the teachings of Atkinson  to provide Electrophoretic displays can have attributes of good brightness and contrast, wide viewing angles, state bistability, and low power consumption. (par. [0013]) 
Re-claim 43, Shinn and LeCain in view of and Kaufman teaches an intelligent display device according to claim 37, (see claim 1 rejection above) further comprising, Shinn in view of Kaufman does not explicitly teach a clock or timer. 
However, Atkinson teaches a clock or timer. (fig. 9 and par. [0083])
It would have been obvious to one of ordinary skill in the art before the effecting filing date further modify the invention of the combination with the teachings of Atkinson to provide Electrophoretic displays can have attributes of good brightness and contrast, wide viewing angles, state bistability, and low power consumption. (par. [0013]) 
Conclusion 
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929.  The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/S.A/Examiner, Art Unit 2626                                                                                                                                                                                                        
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        5/5/2022B